 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe picket line was not intended to apply to them.Crump, Inc.,112 NLRB 311.We have seen, however, that while there was no interruption in the business ofYoungblood, Carolina, or Perkins, there was a direction by Johnson, the Respond-ent's representative, to Service Cartage's employees to "hit the street," and the re-maining question is whether that direction was violative of the Act.13The Respondent argues that Service Cartage was an ally of Empire, but it is clearthat Service Cartage's employees were not engaged in work which, but for thedispute between Empire and the Respondent, would have been performed by Em-pire's employees.Thus, the principal ally cases, cited by the Respondent, are in-apposite.14SeeDouds v. Metropolitan Federation of Architects, Local 231, 75 F.Supp. 672 (D. C.,N. Y.); N. L. R. B. v. Business Machine and Office ApplianceMechanics Conference Board, etc.,228 F. 2d 553 (C. A. 2).The Respondent asserts further that Service Cartage, if not an ally of Empire,was itsalter ego.The facts respecting the relationship of those two concerns arerecited above.While I am unaware of any case which is apposite in resolving theissue concerning the instruction to Service Cartage's employees to strike, it appearsthat Service Cartage's operations were so enmeshed with those of Empire, particu-larlywith reference to direction of Empire's over-the-road drivers who went onstrike, that Service Cartage was not the disinterested neutral employer which Sec-tion 8 (b) (4) of the Act was designed to protect.Accordingly, the Respondentmay not be held to have expanded lawful primary activity into unlawful secondaryactivity by calling out on strike its members who worked for Service Cartage.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The operations of Empire State Express, Inc., constitute trade, traffic, andcommerce among the several States within the meaning of Section 2 (6) and (7)of the Act.2.The Respondent is a labor organization within the meaning of Section 2 (5)of the Act.3.The allegations of the complaint that the Respondent has engaged in unfairlabor practices have not been sustained.[Recommendations omitted from publication.]'3 The Service Cartage employees who were working in the terminal at the time of thedirection went on strike forthwithTwo employees, then at work outside theterminalon pickups or deliveries, refused to work atter returning to the terminal, but the recorddoes not disclose whether they were instructed to join the strike.14The Respondent also asserts that, during the course of the strike against Empire,Service Cartage solicited business on behalf of Empire, thereby taking sides in the disputeand engaging in activity which was calculated to frustrate the strike. It is true, as hasbeen recited, that Service Cartage was obligated by contract to solicit business for Empire,but the evidence will not support a finding that Service Cartage engaged in such solicita-tion from the time that the picketing began until it was enjoined. The business of ServiceCartage was at a near standstill.Samuel H.Burton and Pauline Burton,d/b/a Burton BeverageCompany IandLocal 108, International Union of United Brew-ery, Flour, Cereal,Soft Drinkand Distillery Workers of Amer-ica,AFL-CIO.Case No. 18-RC-2794.August 16,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Max Rotenberg, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.IThe Employer's name appears as amended at the hearing116 NLRB No. 86. BURTON BEVERAGE COMPANY635Upon the entire record in this case, the Board finds :1.The Employer asserts that the petition should be dismissed onthe ground that its volume of business does not meet the Board'sjurisdictional standards.The Employer, a partnership, is locatedin Ottumwa, Iowa, and is engaged in the wholesale distribution ofmalt beverages and carbonic gas. In 1955, the Employer made noout-of-State sales and its direct out-of-State purchases were valuedat $538,163, including cooperage charges in the amount of $116,529.The Employer contends that the cooperage charges should not becomputed in determining its volume of business.Cooperage in-cludes beer bottles and the cases in which the bottles are packed, forwhich the Employer receives credit when empties are returned to thebrewery from which the purchases were made.We find no meritin this contention.The Board's jurisdictional standards are designedto reflect the entire impact which an employer's business has on in-terstate commerce and are therefore based on totalsalesor purchases,including in the instant case cooperage charges.The fact that suchcharges may ultimately be remitted by the breweries is immaterial.They nevertheless represent, in essence, purchases by the Employer.The Employer also contends that the Board should refuse to assertjurisdiction because its volume of business will be reduced by 25percent this year, as in April 1956 certain territory formerly servicedby the Employer for the Joseph Schlitz Brewing Company was as-signed by the latter to another distributor.'We find no merit inthis contention.The Board bases its jurisdictional standards on anemployer's business during the most recent calendar or fiscal year,as speculation on future operations would be neither administrativelyfeasible nor desirable where, as here, commerce data for a recentannual period is available.Aroostook Federation of Farmers, Inc.,114 NLRB 538.We find that the Employer is engaged in commerceand that it will effectuate the policies of the Act to assert jurisdictionherein.32.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of the Employer's truck-drivers.The Employer contends that the unit sought is inappropri-ate because its two truckdrivers-Miller and Giles-are independentcontractors.2 The territory formerly serviced by the Employer includes the city of Pella, MalaskaCounty, and part of Keokuk County, Iowa. About the same time, the Employer became.a distributor of Edelweiss beer.8 JonesboroGrain Drying Cooperative,110 NLRB 481. (636DECISIONS OF NATIONALLABOR RELATIONS BOARDPrior to July 2, 1955; the two truckdrivers were admittedly em-ployees of the Employer; on that date the Employer entered intoseparate but identical contracts with them.Each contractwas to runfor 1 year, subject to automatic termination without notice upon theEmployer ceasing "to be a wholesaler for the Joseph Schlitz Brew-ing Company" and also subject to termination by either party upon10 days' notice for any unremedied breach by the other party.By the terms of the contract the truckdriveragrees to "use andmake available" a specified truck'or "similartruck equipment" 5for the purpose of making deliveries of the Employer's products to itscustomers in a specified geographic area and "to devotehis entireworking time to the sale, promotionof sales andthe delivery" of theEmployer's products.The driveralso agreestomaintain the saidtruck in good working order at his own expense and pay for the gas,oil, and tires used in the operation of the truck.The truck is to bepainted in colors acceptable to the Joseph Schlitz Brewing Companyand is to bear such signs as are requested by the Employer, both atthe latter's expense.The driver further agrees to carry automobileliability insurance in specified amounts as well as cargo insurance,at his own expense, and to furnish the Employer a $5,000 perform-ance bondsHe also agrees for the period of the contract, or itsrenewal, and for a period of 3 years after the contract's termination,not to sell or solicit the sale of malt beveragesin the areacovered bythe contract.The contract also requires the driver, on the days the Employeris open for business, to load his truck "each morning, not later than7: 30 a. m." with such products as the Employer deems necessary toservice its customers in the area assigned to the driver,' and to keepa record, on forms provided by the Employer, of the loadings,sales,cash received or credit extended, and empties returned.The driver, and his assistant driver, if any," are required to wearSchlitz uniforms, one-third of the cost to be borne by the driver, theEmployer, and Schlitz, respectively, and the driver is required at all* The truck described in each contract is the one the driver used in his employmentduties prior to July 2, 1955, and which the Employer sold to the driver that day, thepurchase price to be paid in weekly installments to be deducted from the driver's earnings.50n occasions,when their own trucks were being repaired,the truckdrivers have useda truck owned by the Employer. The truckdrivers understand that they are to reimbursethe Employer for the use of its truck,but they have not yet done so.6 Neither of the two drivers has thus far furnished any performance bond, and Giles wasrelieved by the Employer from the requirement of carrying cargo insurance because mostof his deliveries were in the city of Ottumwa.s In practice,since the driver contracts have been in effect, the starting time is 7 a. M.,and the quitting time varies,depending on the number of deliveries and problems en-countered in making deliveries,which is the same procedure followed before July 2.8 The contract provides that the driver may, at his option,employ an assistant driverat his own expense, subject to the approval of the EmployerNeither truckdriver hashired a helper since the contract was entered into, but Giles had hired assistants priorto July 2, 1955. BURTON BEVERAGECOMPANY637times to"maintain a neat and clean appearance."The contract re-quires the driver to make deliveries to customers pursuant, to ordersalready received; sales are to be at prices determined by the Employerand ona cash basis, unless otherwise authorized by the Employer, theamount of any other credit, unless paid within 10 days, being deducted.from the driver's earnings.".The truckdriver is paid once a week on a commission basis : 25 centsfor a keg and 25 cents for a tank of carbonic gas. For a case of bever-age,Miller receives 15 cents and Giles 12 cents.10Other provisionsin the two contracts provide that any loans made by the Employer tothe driver shall be without interest charges; the driver is not to beheld responsible for breakage unless caused by his negligence or that ofhis assistant; and that in the event of a breakdown in the driver's truck,the "driver shall procure other -and suitable equipment," with theEmployer assisting in locating such equipment.Burton, one of the partners, testified that shortly after July 2, 1955,he contacted the Internal Revenue Service concerning Miller andGiles and was told to continue making deductions for social securityand income taxes from their pay for the time being, which he did, al-though under "protest," until about 2 weeks before the hearing heldon May 1, 1956. At that time the Employer ceased making thesedeductions after again consulting a representative of the InternalRevenueService who, according to Burton, "determined" that thetruckdrivers were "independent contractors." 11The Employer hasnot paid any workmen's compensation since July 2, 1955.In view of the foregoing, and upon the record as it whole, we findthat Miller and Giles are not independent contractors 12 but employeesof the Employer within the meaning of the Act.13 The contracts ofJuly 2, 1955, did not abolish the preexisting employer-employee rela-tionship.Indeed, practically all the duties of the drivers continuedunchanged after that date and so far as appears from the record theEmployer exercises the same degree of control over their work as it didbefore July 2, 1955.At best, there was merely a transfer of ownership9 This same practice was also followed before the parties entered into the two contracts.30Prior to July 2, the drivers were on a salary basis.They also received time-and-a-halfpay for more than 40 hours.n Burton further testified that the Internal Revenue Service Informed him at the sametime thatthe Employerwas required to pay a transportation tax on merchandise deliveredby independent contractors,but that theEmployer did not need to pay such tax onmerchandise delivered by its employees.Accordingto Burton,the Service stated thatthe Employer therefore owed back taxes for mechandise delivered by Miller and Gilessince July 2, 1955, as they were independent contractors.isThe record does not indicate upon what factual basis the Internal Revenue Service"determined"thatMiller and Giles were"independent contractors"In any event,-although such ruling of another Federal agency is entitled to some weight,it is not dis-positive of the question as to who is an "employee"within the meaning of Section 2 (3)of the Act.13Hoater Supply Company,109 NLRB 466. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the trucks used in delivering the Employer's productsas well as achange in the manner of paying Miller and Giles.We find, therefore, that the following unit is appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All truckdrivers at the Employer's Ottumwa, Iowa, establishment,excluding all other employees, office clerical employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERs MuRDociKand RODGERS took no part in the considerationof the above Decision and Direction of Election.United States Gypsum CompanyandInternational Union of Op-erating Engineers,AFL-CIO,Petitioner.Case No. 16-RC-1816.August 16, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis A. Ward,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Sweetwater, Texas, plant andquarry.At the hearing, it offered to stipulate that the unit in whichthe Board directed an election in an earlier case is appropriate forthe purposes of this proceeding.'The Employer, however, contendsthat certain employee categories previously included in the unit shouldnow be excluded as supervisors or as technical employees.The fol-1United States Gypsum Company,78 NLRB 849.The unit was described in that caseas "all production and maintenance employees at the Employer's Sweetwater,Texas, plantand quarry,including inspectors,but excluding clerical and professional employees, thechief chemist,testers, head mechanics,head loaders,guards, and all supervisors as definedin the Act."The petitioner in that case, United Cement, Lime and Gypsum Workers,Local Union No. 82, AFL, was certified on September 2, 1948, as the result of an electionconducted in that proceeding.However, since 1949 the Employer has not engaged incollective bargaining with any representative of the employees.116 NLRB No. 85.